i          i      i                                                                 i     i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00456-CR

                                           Delores MAYO,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CR-2135B
                             Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: August 6, 2008

DISMISSED FOR LACK OF JURISDICTION

           On July 18, 2007, in accordance with the terms of her plea-bargain agreement, Appellant

Delores Mayo was sentenced to confinement in jail for a period of one year and a fine of $1,500.

Her sentence was then suspended, and she was placed on community supervision for a period of

two years. On March 6, 2008, the State moved to revoke her community supervision. On June 5,

2008, the trial court altered and amended the terms and conditions of her community supervision.

On June 25, 2008, Mayo filed a notice of appeal.
                                                                                       04-08-00456-CR

       Mayo’s notice of appeal, having been filed almost a year after her sentence was imposed, is

untimely. See TEX . R. APP . P. 26.2(a). Therefore, it did not invoke our jurisdiction. Additionally, if

Mayo’s intent was to appeal from the trial court’s order altering and amending her community

supervision, we do not have jurisdiction over such an appeal. See Basaldua v. State, 558 S.W.2d 2,

5 (Tex. Crim. App. 1977).

       Further, we note that Mayo’s attorney has filed a letter with this court, stating that she has

reviewed the record and can find no right of appeal for Mayo.

       We dismiss this appeal for lack of jurisdiction.



                                                        PER CURIAM

DO NOT PUBLISH




                                                  -2-